Citation Nr: 1820918	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating for anxiety disorder with posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to November 28, 2017, and rated 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain, status post tendon surgery.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2000 to March 2001, from November 2001 to July 2002, and from February 2003 to February 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A December 2011 rating decision by the Oakland RO granted service connection and assigned an initial rating for anxiety disorder.  A December 2013 rating decision by the Oakland RO granted service connection and assigned an initial rating for right ankle sprain.

In December 2016, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.

In March 2017, the Board remanded the issues identified on the title page of this decision while also issuing a decision resolving other issues that had been on appeal.  Significantly, the March 2017 Board decision found that the Veteran was entitled to service connection for PTSD.  That service-connected psychiatric diagnosis has now been combined with the service-connected anxiety disorder for the psychiatric disorder rating issue in this appeal, as reflected on the title page of this decision.  Furthermore, during the processing of the Board's March 2017 remand, a January 2018 rating decision awarded an increased 70 percent rating for the service-connected psychiatric disorder effective from November 28, 2017.  The psychiatric rating issue on appeal has been recharacterized, as reflected on the title page of this decision, to reflect the updated staged ratings currently in effect and subject to appellate review in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial rating in excess of 10 percent for right ankle sprain, status post tendon surgery, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 28, 2017, the Veteran's anxiety disorder with PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation and difficulty in adapting to stressful circumstances (including work or a work like setting).

2.  Throughout the period on appeal, the Veteran's anxiety disorder with PTSD was not productive of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.


CONCLUSIONS OF LAW

1.  Prior to November 28, 2017, the criteria for a 70 percent rating for anxiety disorder with PTSD have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).

2.  Throughout the period on appeal, the criteria for a rating in excess of 70 percent for anxiety disorder with PTSD have not been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Increased Ratings Claims

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase in a previously established rating (as in this case), the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence may be competent to address any matter not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of pertinent symptoms increased sometime prior to the date of the examination reports noting pertinent findings.  The Board has also considered the history of the Veteran's disabilities prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

Pyramiding, or the process of rating the same disability under multiple Diagnostic Codes, is to be avoided.  See id. § 4.14.  However, VA may assign multiple ratings for separate and distinct symptoms so long as none of the symptoms overlap.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Further, although using symptoms from a nonservice connected disability for the purposes of rating a disability that is service connected is prohibited, if it is not possible to distinguish between the respective symptoms because they are so intertwined, then the symptoms will be attributed to the service-connected disability.  See 38 C.F.R. §§ 3.102, 4.14; Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Psychiatric Disorder Rating

The Veteran seeks an initial disability rating in excess of 50 percent for anxiety disorder with PTSD for the period prior to November 28, 2017, and additionally a rating in excess of 70 percent for anxiety disorder with PTSD for the period from November 28, 2017 onward.  The appeal on this issue arises from the initial rating assignment for the Veteran's psychiatric pathology in a grant of service connection effective from March 1, 2011.

The Veteran's anxiety disorder with PTSD has been rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9413 for unspecified anxiety disorder.  Notably, the criteria for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 are identical, as both Diagnostic Codes rate the psychiatric pathology under the VA Schedule rating formula for mental disorders.

The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9413.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran underwent a VA psychiatric examination in December 2011.  Based upon examination of the Veteran and review of the claims-file (the examiner certified post-examination review of the claims-file in a separate December 2011 statement), the VA examiner found that the occupational and social impairment associated with the Veteran's pertinent psychiatric pathology was best summarized as: "Occupational and social impairment with reduced reliability and productivity."  The Veteran's noted symptoms featured depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or worklike setting), and suicidal ideation.

Considering the Veteran's specifically identified symptoms, the Board notes that the Veteran was confirmed by the December 2011 VA examiner to have psychiatric symptomatology that featured suicidal ideation and difficulty in adapting to stressful circumstances (including work or worklike setting).  Those symptoms / impairments are listed exemplars of the types of manifestations associated with the level of impairment contemplated by a 70 percent rating.  The key question, then, for determining whether the criteria for a 70 percent rating are met by the severity of disability shown by December 2011 VA examination report is whether such symptoms manifested in "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  With attention to the examples provided by the rating formula for mental disorders, the Board finds that the Veteran's suicidal ideation (including as shown in other evidence) is reasonably indicative of deficiency of at least judgment, thinking, and mood (and arguably other elements of functioning).  The Board also finds that the shown "difficulty in adapting to stressful circumstances (including work or worklike setting)" is reasonably indicative of deficiency of at least work and school functioning.

The Board recognizes that some of the Veteran's treatment records contain a therapeutic impression that the Veteran's observable judgment and insight were 'good' or intact at the time of consultation.  The Board has considered this evidence, but notes with significance the several credible and probative items of evidence indicating the Veteran's recurrent suicidal ideation, beginning prior to the period on appeal and manifesting during the period on appeal.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the pattern of suicidal ideation, including as noted by the December 2011 VA examiner, sufficiently indicates deficiency of at least judgment, thinking, and mood as contemplated by the criteria for a 70 percent rating despite instances where such deficiencies were not observably evident to a clinician during particular consultations.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the December 2011 VA examination report reasonably supports finding that the Veteran's service-connected pathology manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation and difficulty in adapting to stressful circumstances (including work or worklike setting).  Thus, the Board finds that this evidence supports entitlement to assignment of a 70 percent rating for the service-connected psychiatric disorder.

The Board notes that a May 2014 VA psychiatric examination report presents essentially similar findings in describing the Veteran's psychiatric impairment, including difficulty in adapting to stressful circumstances, including work or a worklike setting.  Although the May 2014 VA examination report does not show suicidal ideation at that time, the Board notes that other evidence of record (including a July 2016 VA Suicide Risk Assessment) indicates that suicidal ideation remained an aspect of the Veteran's psychiatric impairment during this period.  The Board does not find any identifiable period of sustained significant improvement in the level of function shown in the December 2011 VA psychiatric examination report.

With consideration of all of the evidence, resolving reasonable doubt in the Veteran's favor, the Board finds that an initial disability rating of 70 percent is warranted for the Veteran's service-connected psychiatric pathology in this case.

The remaining question before the Board is whether a rating in excess of 70 percent is warranted for the service-connected psychiatric pathology at any time during the period on appeal.

The Veteran's testimony at her December 2016 Board hearing focused upon testimony and references to evidence concerning symptoms such as difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; panic attacks; depressed mood; lack of motivation; feelings of irritability, anger, depression, hopelessness, and sleep problems.  The symptoms the Veteran discussed during her Board hearing are contemplated by the rating criteria for the 70 percent rating currently assigned for the service-connected psychiatric pathology.  The evidence of record and the Veteran's testimony do not indicate that her service-connected  psychiatric pathology manifests in total occupational and social impairment.

During the Board hearing, the Veteran described her reluctance to go out and spend time with her friends, but described that her friendships do persist and her friends make efforts to prevent the Veteran from isolating herself.  The Veteran described "a period [when] ... I probably went out once a week, because I knew that my friends would make me go out if I didn't do something."  The Veteran also described that "there have been occasions where I've gone two or three weeks without speaking to them."  The Board recognizes that the Veteran clearly experiences significant functional impairment due to her service-connected psychiatric pathology, but the Board is unable to find that the impairment described represents the total social impairment required for a 100 percent rating (the only available schedular rating in excess of 70 percent).

The probative and detailed VA psychiatric examination reports from December 2011, May 2014, and November 2017 all agree that the Veteran does not have total occupational and social impairment associated with her psychiatric impairment.  There is no significant medical evidence of record that contradicts those findings.

The April 2012 private psychiatric evaluation of record shows "significant impairment in her social, emotional and occupational functioning" consistent with the 70 percent disability rating assigned, but the evaluation does not indicate total occupational and social impairment.

A July 2016 letter from a clinical psychologist (Dr. Joseph, Director at the Oakland Vet Center) discusses significant symptoms and impairment with the impression that the Veteran's "condition prevents her from maintaining employment," but does not indicate total social impairment and does not indicate the presence symptoms resembling or analogous to those contemplated by the rating criteria for a 100 percent rating.

A September 2016 letter from the Veteran's VA provider Dr. Hasser discusses that a recent "exacerbation in symptoms has increased the level of her functional impairment both socially and occupationally over her prior baseline level of disability.  For example, she has difficulty leaving the house to participate regularly in work or social activities."  The Board finds that this letter again supports finding that the Veteran suffers from significant symptoms and impairment as contemplated by the 70 percent rating, but it does not indicate total occupational and social impairment and does not indicate the presence symptoms resembling or analogous to those contemplated by the rating criteria for a 100 percent rating.

The Board has further considered the pertinent shown symptomatology to determine whether the Veteran's pathology is otherwise shown to manifest in total occupational and social impairment.  The Board finds, however, that the evidence of record does not show that the Veteran's psychiatric pathology is manifested by total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The testimony and evidence also does not show symptoms of similar nature, severity, and duration to those contemplated in the criteria for a 100 percent rating.

For the period prior to November 28, 2017, the Board finds that the credible probative evidence is at least in equipoise with regard to the question of whether the Veteran's anxiety disorder with PTSD manifested in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as those contemplated by the criteria for a 70 percent rating.  Thus, the Veteran's appeal is granted to the extent that the Board finds that an initial 70 percent rating is warranted for her service-connected psychiatric pathology.

Throughout the period on appeal, the Board finds that the evidence does not show that the Veteran's anxiety disorder with PTSD has manifested in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Each of the three VA compensation examiners expressly concluded that the Veteran's psychiatric pathology did not manifest in total occupational and social impairment.  Each of the three VA compensation examiners identified symptomatology that did not include symptoms of the nature represented in the exemplars of the 100 percent rating criteria.  The conclusions of each VA compensation examiner are supported by the clinical findings.

Additional references to the Veteran's mental health are presented in other evidence of record, including the Veteran's treatment records from VA and Vet Center consultations.  The additional evidence of record does not present findings concerning the Veteran's mental health that significantly expand upon, revise, or contradict the findings in the most detailed evidence discussed by the Board in this decision.

In summary, the Board finds that the evidence of record establishes entitlement to an initial rating of 70 percent for anxiety disorder with PTSD, but the evidence does not establish that the criteria for a rating in excess of 70 percent for anxiety disorder with PTSD have been met.  No competent medical professional assessed the Veteran's mental health impairment as featuring the total occupational and social impairment due to symptoms of the nature and severity contemplated by the criteria for a rating in excess of 70 percent.  Not only had the Veteran not exhibited the symptoms listed as examples for a rating of 100 percent (the next schedular rating available above 70 percent), but her psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 70 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran's service-connected psychiatric impairment clearly caused significant occupational and social impairment, but just not total impairment due to symptoms of the severity, frequency, and duration contemplated by the criteria for a rating in excess of 70 percent.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, have more nearly approximated the criteria for a 70 percent rating, and have not manifested in such severity to warrant a rating in excess of 70 percent during any portion of the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the award of a further increased rating in excess of 70 percent, that doctrine is not applicable to this extent.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Neither the Veteran nor her representative has raised any other issues associated with the psychiatric disorder rating, nor have any other issues been reasonably raised by the record in connection with the PTSD  rating.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  (The Board observes that the Veteran has expressly and specifically requested that adjudication of this appeal not consider assignment of a TDIU, as she explained on the record during her December 2016 Board hearing.)

In summary, an initial rating of 70 percent is warranted for anxiety disorder with PTSD throughout the period on appeal; no rating for anxiety disorder with PTSD in excess of 70 percent is warranted.


ORDER

A 70 percent initial rating for anxiety disorder with PTSD is granted for the period prior to November 28, 2017, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 70 percent for anxiety disorder with PTSD is denied.



REMAND

Right Ankle Disability Rating

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to her right ankle increased rating claim.  38 C.F.R. § 3.159.

The Veteran's service-connected right ankle disability is rated based on limitation of motion, under Diagnostic Code 5271.  A 10 percent rating contemplates moderate limitation of motion.  Marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.  The Veteran is currently in receipt of a 10 percent rating for the right ankle disability on the basis of functional impairment from painful motion of the ankle joint, with the RO's December 2013 rating decision expressly explaining that the rating contemplates the minimum compensable rating for arthritic painful motion of the joint under 38 C.F.R. § 4.59.

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must consider the extent of additional functional impairment a veteran may have above and beyond the limitation of motion objectively demonstrated due to pain, limited or excess movement, weakness, incoordination, and premature or excess fatigability, etc., particularly when symptoms 'flare up,' to include periods of prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Sharp v. Shulkin, 29 Vet. App. 26, 31-35 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

The Veteran's presentation and testimony during her December 2016 Board hearing began with her representative's assertion that "she's rated under 4.59 for painful motion.... we believe she should be rated higher because she also has marked limitation of motion in the right ankle."  The Veteran testified that she "generally" uses a cane to walk "on and off for two years."  She described that "there are days when I really just can't do much of anything because it's really swollen and it hurts."  She described that she experiences swelling in the ankle when she walks "over a mile."  When her representative asked her if she "would say after repeated motion that, that it becomes worse," the Veteran replied "Yes."  The Veteran testified that she had begun using a cane to walk, starting two years prior (late 2014), and she testified that she "noticed an increase in ankle pain" and described worsening of symptoms of pain and swelling with repeated  use.  The Board notes that the Veteran's use of a cane to walk is corroborated by her VA medical records, including as noted in a March 2017 report in which she was observed to be walking with the use of a cane.  The Board also notes that the Veteran has previously been documented to use a brace to assist with her right ankle disability, including as documented in her December 2013 VA examination report.

Following the Board's March 2017 remand of this issue, the Veteran underwent a VA examination to assist in informing the right ankle rating issue in November 2017.  However, the November 2017 VA examination report presents the examiner's understanding that the Veteran makes no use of any assistive device at any time; the examiner completed the section of the questionnaire on "Assistive Devices" by indicating that the Veteran made no use, not even occasional use, or any manner of assistive device including braces or canes.  This is one indication that the VA examiner did not correctly understand key facts of the Veteran's contentions with regard to the extent of the functional impairment associated with her service-connected right ankle disability.

Additionally, the November 2017 VA examiner marked the box for "No," in response to the question: "Does the Veteran report flare-ups of the ankle?"  In accordance with that answer, the VA examiner then makes no response to the questionnaire's request to "document the Veteran's description of the impact of flare-ups in his or her own words."  The VA examiner's failure to acknowledge the Veteran's central contentions in this case, featuring her testimony concerning flare-ups involving significant pain, swelling, and functional loss, casts significant doubt over the VA examiner's findings in the report indicating that there is no limitation of functional ability during flare-ups.  In light of these discrepancies, the Board finds that it is unable to rely upon the November 2017 VA examiner's findings regarding the extent of functional impairment (or lack thereof) during the Veteran's symptomatic exacerbations of right ankle disability, as it does not appear that the VA examiner acknowledged or correctly understood key aspects of the Veteran's report of such impairment.

As the Board is unable to rely upon the November 2017 VA examination report to complete adequately informed appellate review of the issue, the Board must remand this issue again for an adequate set of VA examination findings.

Additionally, the Board notes with significance the fact that the November 2017 VA examination report shows that there was objective evidence of instability of the right ankle joint upon clinical testing.  The Board notes that the establishment of service connection for the Veteran's right ankle disability contemplated joint instability as part of the service-connected disability, as discussed in the December 2013 VA medical opinion relied upon in that grant of service-connected benefits.  There is new evidence of right ankle joint instability during the period for consideration in this rating appeal.  As Diagnostic Code 5271 does not involve instability, entitlement to an evaluation under another Diagnostic Code which does involve instability must be considered.  The Board finds the present case may be analogous to a veteran who has arthritis and limitation of motion of the knee, which may be rated separately under Diagnostic Codes 5003 and 5257.  See VA Gen. Coun, Prec. 23-97 (July 1, 1997).  Accordingly, the development and readjudication accomplished during the processing of the remand shall have the opportunity to address this emergent aspect of the issue remaining on appeal.

Given that this issue is being remanded, any updated records of VA evaluations and treatment the Veteran has received for the right ankle disability may contain potentially relevant evidence, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA and non-VA medical reports, including VA medical reports generated since the last such update of the claims-file, obtaining reports of treatment the appellant has received for the right ankle disability.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected right ankle disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should describe all pertinent symptomatology associated with the Veteran's right ankle disability and should provide responses to each of the following:

a) The examiner should specifically state range of motion findings for the right ankle.  The examination report should record the results of range of motion testing for pain on BOTH active and passive motion AND in weightbearing and non-weightbearing, with comparison to the range of the opposite undamaged joint.  If any indicated testing cannot be completed, then the examiner must specifically indicate that such testing cannot be done.

b) The examiner should comment on whether the right ankle disability exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.

c) The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

d) The examiner should note that the November 2017 VA examination report showed objective evidence of right ankle joint instability (laxity noted on Talar tilt test (inversion/eversion stress), and should describe all pertinent symptomatology and functional impairment associated with the shown instability of Veteran's right ankle disability.  The examiner is asked to include a description of the extent of functional impairment (such as 'slight,' 'moderate,' 'moderately severe,' or 'severe,' or 'marked') of the Veteran's foot and/or leg associated with the instability of the right ankle joint.

e) In providing the information requested in the above items, the examiner must acknowledge the evidence of record (including the Veteran's own testimony) indicating (i) that she has used assistive devices such as an ankle brace and a walking cane during the period on appeal, and (ii) that she experiences flare-ups / exacerbations of right ankle symptomatology featuring significant swelling and increased pain, including as the result of exertion such as after walking a distance of more than one mile.

A rationale must be provided for each medical opinion presented.

3. After completion of the above and any further development deemed necessary by the RO/AMC, the issue remaining on appeal should be readjudicated, to include consideration of a separate or different Diagnostic Code which incorporates the Veteran's ankle instability.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


